PER CURIAM.
We affirm the conviction but reverse the sentence and remand for resentencing. The trial court orally pronounced a sentence of ten years in prison. The written sentence refers to a term of eleven years. We remand to permit the inconsistency to be resolved. The trial court should consider Kelly v. State, 414 So.2d 1117 (Fla. 4th DCA 1982), and should also see Bivins v. State, 454 So.2d 723 (Fla. 1st DCA 1984).
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, C.J., and LETTS and WALDEN, JJ., concur.